DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 9-14, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lundquist et al (US 6,033,378) in view of Lundquist et al (US 5,409,453).
Regarding claim 1, Lundquist discloses a bi-directional catheter comprising:  5an elongated catheter body 630 having proximal and distal ends; first 610 and second 620 puller wires extending through the catheter body (fig 11); and a control handle mounted to the proximal end of the catheter body (fig 11), the control handle comprising: a first carrier 720 connected to a proximal end of the first puller wire (fig 12), the first 10carrier riding in a channel 710 having a proximal wall and a distal wall (fig 13); a second carrier 730 connected to a proximal end of the second puller wire (fig 12), the second carrier riding in the channel 710 having the proximal wall and the distal wall (fig 12); and first and second structures 650/660 in engagements with the first and second carriers to drive the carrier distally or proximally to deflect the catheter body in a first 
While Lundquist substantially discloses the invention as claimed, it does not disclose the first and second carriers in dedicated channels, nor a first gear in engagement with the first carrier, the first gear configured to 15drive the first carrier distally or proximally in response to rotation of the first gear to thereby deflect the catheter body in a first direction; and a second gear in engagement with the second carrier, the second gear configured to drive the second carrier distally or proximally in response to rotation of the second gear to thereby deflect the catheter body in a second direction that is different 20than the first direction.  
	Lundquist ‘453 discloses a carrier 214 within a dedicated channel (fig 14), with a gear 204 configured to drive the carrier distally or proximally in response to rotation of the first gear to thereby deflect the catheter body in a direction (Col.13 ll 50-67). Lundquist ‘453 discloses the handle can include two mirror image units (Col.15 ll 47-53; fig 16), resulting in first and second carriers in dedicated channels, first and second gears in engagement with the first and second carriers to move a catheter body.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lundquist such that the first and second carriers are in dedicated channels each having a proximal wall and a distal wall, and a first gear in engagement with the first carrier, the first gear configured to 15drive the first carrier distally or proximally in response to rotation of the first gear to thereby deflect the catheter body in a first direction; and a second gear in engagement with the second carrier, the second gear configured to drive the second carrier distally or proximally in response to 
Regarding claim 2, while Lundquist substantially discloses the invention as claimed, it does not disclose a first lever configured for translational movement by an operator, the first lever rotatably coupled to the first gear; and  25a second lever configured for translational movement by an operator, the second lever rotatably coupled to the second gear.  Lundquist ‘453 disclose such a lever 12 (fig 10; also a level in fig 14) to actuate the gear. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lundquist such that it includes a first lever configured for translational movement by an operator, the first lever rotatably coupled to the first gear; and  25a second lever configured for translational movement by an operator, the second lever rotatably coupled to the second gear as taught by Lundquist ‘453 as part of the combination in claim 1, for the same reasons.
Regarding claim 9, wherein: the first lever extends through a first longitudinal slot in a handle housing and 15terminates in a first thumb control outside the handle housing; and the second lever extends through a second longitudinal slot in a handle housing and terminates in a second thumb control outside the handle housing - see combination in claim 2 which utilizes the levers of Lundquist ‘453; said levers each extending through 
Regarding claim 10, while Lundquist substantially discloses the invention as claimed, it does not disclose wherein distal ends of the first and second puller wires are anchored at different distal distances from the control 25handle in the same embodiment used in claim 1. However, Lundquist discloses the distal ends of the first and second puller wires are anchored at generally equal distal distances from the control 25handle in a different embodiment (figs 21 and 22). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the embodiment of Lundquist used in claim 1 such that the distal ends of the first and second puller wires are anchored at different distal distances from the control 25handle as taught by a different embodiment of Lundquist to achieve a different bending profile, as desired (an illustrated especially in fig 21).
Regarding claim 11, wherein distal ends of the first and second puller wires are anchored at generally equal distal distances from the control handle (fig 8). 
Regarding claim 12, wherein: each of the first and second levers is individually configured for only proximal movement form the resting position and distal movement toward the resting position (see combination above and fig 10 of Lundquist ‘453).  
Regarding claim 13, Lundquist discloses a control handle (figs 11 and 12) for a bi-directional catheter, the control handle comprising: a first carrier 720 configured for connection to a proximal end of a first puller wire (fig 12), the first carrier riding in a first channel having a proximal wall and a distal wall; a second carrier 730 configured for connection to a proximal end of a second puller wire (fig 12), the second carrier riding in 
While Lundquist substantially discloses the invention as claimed, it does not disclose the first and second carriers in dedicated channels, nor a first gear in engagement with the first carrier, the first gear configured to 15drive the first carrier distally or proximally in response to rotation of the first gear to thereby deflect the catheter body in a first direction; and a second gear in engagement with the second carrier, the second gear configured to drive the second carrier distally or proximally in response to rotation of the second gear to thereby deflect the catheter body in a second direction that is different 20than the first direction.  
	Lundquist ‘453 discloses a carrier 214 within a dedicated channel (fig 14), with a gear 204 configured to drive the carrier distally or proximally in response to rotation of the first gear to thereby deflect the catheter body in a direction (Col.13 ll 50-67). Lundquist ‘453 discloses the handle can include two mirror image units (Col.15 ll 47-53; fig 16), resulting in first and second carriers in dedicated channels, first and second gears in engagement with the first and second carriers to move a catheter body.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lundquist such that the first and second carriers are in dedicated channels each having a proximal wall and a distal wall, and a first gear in engagement with the first carrier, the first gear configured to 15drive the first carrier distally or proximally in response to rotation of the first; and a second gear in engagement with 
Regarding claim 14, while Lundquist substantially discloses the invention as claimed, it does not disclose a first lever configured for translational movement by an operator, the first lever fixedly attached to the first gear; and a second lever configured for translational movement by an operator, the second lever fixedly attached to the second gear.  Lundquist ‘453 disclose such a lever 12 (fig 10; also a level in fig 14) to actuate the gear. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lundquist such that it includes a first lever configured for translational movement by an operator, the first lever fixedly attached to the first gear; and a second lever configured for translational movement by an operator, the second lever fixedly attached to the second gear as taught by Lundquist ‘453 as part of the combination in claim 1, for the same reasons.
Regarding claim 19, further comprising: a generally hollow handle housing (figs 12 and 13). While Lundquist substantially discloses the invention as claimed, it does not disclose 10a first gear housing within the generally hollow handle housing, the first gear being housed in the first gear housing, and the first gear housing being in communication with the first dedicated channel; and a second gear housing within the 
Regarding claim 20, wherein: each of the first and second levers is individually configured for only proximal movement form the resting position and distal movement toward the resting position (see combination above and fig 10 of Lundquist ‘453).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,833,595. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are generally broader versions of the patented claims and any differences are obvious in view of the references used in the 103 rejections above.
Conclusion
There are no art rejections for claims 3-8 nor 15-18, only double patenting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783